Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.This action is responsive to the communication filed on July 1, 2019. At this time, claims 1-6 are pending and addressed below. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities:  As to claim 1, the claim recites “….WLAN…” which is the first time it’s being introduced, it needs to be spelled out.  Appropriate correction is required.
                                                                   Double Patenting
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993);  In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of US Application number 16475280. The conflicting claims are not identical, they are not patentably distinct from each other because the current application contains claims that are similar in scope than the claims of the Application number 16475280 and are anticipated by the claim 1. 

This is a provisional double patenting rejection.  
 
                                    Claims comparison Table

Co-pending Application 16475280
Instant  Application 16475293

1. A method for the automatic pairing of a device wirelessly with a first secure wireless LAN provided by an access point, wherein the access point is a pairing access point providing the first secure wireless LAN and a second wireless LAN, the method comprising: establishing automatically a connection between the device and a wireless LAN provided by an available access point 


1. A method for the automatic pairing of a device wirelessly with a first secure WLAN provided by a pairing access point using a first set of security credentials, the method comprising: establishing automatically a connection between the device and a second WLAN provided by an available access point, and authenticating the device with the second WLAN using a second set of security 




 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1- 6 are rejected under 35 U.S.C 103 as being unpatentable over Haddad et al. (US 20130198817 A1, IDS Submitted 7/1/2019) in view of  Benson, US pat.No 20150257008 IDS Submitted 7/1/2019).
1. Haddad discloses a method for the automatic pairing of a device wirelessly with a first secure WLAN provided by a pairing access point using a first set of security credentials, (Haddad, Fig. 1, mobile terminal (i.e. device), FMC services via WLAN 12 (i.e. first access point or home WLAN) and WLAN access point 13a/13b (i.e. second/selected access point or public WLAN). See also [0008]; an identifier for the mobile terminal is used in the cryptographic derivation of the first authentication credential, along with the first pre-provisioned security parameter.) the method comprising: 
establishing automatically a connection between the device and a second WLAN provided by an available access point, and authenticating the device with the second WLAN using a second set of security credentials stored on the device; (Haddad, Fig. 3, step 310 and Pars. 28-29, 41-43, access node 12 is a (home) WLAN access point that provides the mobile terminal 30 with a connection to the Internet) 
identifying the pairing access point using the second set of security credentials; (Haddad, Fig. 4 and Par. 44-45) 
Haddad does not appear to explicitly disclose creating a tunnel between the device and the pairing access point over the second WLAN; 
making a request from the device, via the tunnel, to a provisioning server on the pairing access point for transfer of the second set of security credentials, being the security credentials needed to pair with the first secure WLAN, from the pairing access point to the device;  
and using the second set of security credentials to configure the security settings for the first secure WLAN in the device. 
Benson discloses creating a tunnel between the device and the pairing access point over the second WLAN; (See [0088] and [0132]; the network communication device 214 requests the local network access information 117 using a secure protocol, such as HTTPS. In other embodiments, other protocols are used as well. )
making a request from the device, via the tunnel, to a provisioning server on the pairing access point for transfer of the second set of security credentials, (See [0117]; local access network information 117) 
 being the security credentials needed to pair with the first secure WLAN, from the pairing access point to the device; (See [0088]; the network communication device 214 requests the local network access information 117 from the server computing device 104. In at least some embodiments, the network communication device 214 includes the API key in the request for the local network access information 117. In at least some embodiments, the network communication device 214 requests the local network access information 117 using a secure protocol, such as HTTPS. See also [0128]; the smart object 102 sends the smart object identifier 114 to the provisioning engine 115 over using a web service provided by the server computing device 104. See [0132]; the local network access information 117 is then transmitted over a HTTP or HTTPS protocol.)
and using the second set of security credentials to configure the security settings for the first secure WLAN in the device. (See [0091]; the network communication device 214 stores the local network access information 117. See also [0092]; the network communication engine 216 attempts to connect to the network 110 through the local network access device 108 using the local network access information 117 that was received from the server computing device 104. )
Haddad and Benson are analogous art because they are from the same field of endeavor which is network communication. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Haddad with the teaching of Benson to include the tunnel because it would have allowed another channel to provide network communication. 

2. The combination of Haddad and Benson discloses the method as claimed in claim 1, wherein creating the tunnel between the device and the pairing access point involves determining an IP address of the pairing access point based on the second set of security credentials. (See [0088] and [0132]; the network communication device 214 requests the local network access information 117 using a secure protocol, such as HTTPS. In other embodiments, other protocols are used as well. See also [0091-0092] ) 
Haddad and Benson are analogous art because they are from the same field of endeavor which is network communication. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Haddad with the teaching of Benson to include the tunnel because it would have allowed another channel to provide network communication. 
 3. The combination of Haddad and Benson discloses the method as claimed in claim 1, wherein the request from the device is addressed to a network-based provisioning server and the method further comprises, after creating the tunnel, modifying routing instructions in a network routing function so that the request from the device is forwarded down the tunnel to the pairing access point. (See [0088]; the network communication device 214 requests the local network access information 117 from the server computing device 104. In at least some embodiments, the network communication device 214 includes the API key in the request for the local network access information 117. In at least some embodiments, the network communication device 214 requests the local network access information 117 using a secure protocol, such as HTTPS. See also [0128]; the smart object 102 sends the smart object identifier 114 to the provisioning engine 115 over using a web service provided by the server computing device 104. See [0132]; the local network access information 117 is then transmitted over a HTTP or HTTPS protocol.)

 4. The combination of Haddad and Benson discloses the method as claimed in claim 1, further comprising using the configured security settings to pair the device with the first secure WLAN provided by the pairing access point. (See [0091]; the network communication device 214 stores the local network access information 117. See also [0092]; the network communication engine 216 attempts to connect to the network 110 through the local network access device 108 using the local network access information 117 that was received from the server computing device 104. )
Haddad and Benson are analogous art because they are from the same field of endeavor which is network communication. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Haddad with the teaching of Benson to include the tunnel because it would have allowed another channel to provide network communication. 
5. The combination of Haddad and Benson discloses the method as claimed in claim 1, the method further comprising attempting connection with the first secure WLAN using the configured security settings to pair the device with the first secure WLAN provided by the pairing access point, and in the event that the attempt at connection fails, removing the configured security credentials from the device. (See [0045] )6. The combination of Haddad and Benson discloses the method as claimed in claim 1, wherein the pairing access point and available access point are connected to a core network, and creating the tunnel comprises: creating a tunnel between the core network and the pairing access point; (See Benson, [0088] and [0132]; the network communication device 214 requests the local  )
and establishing routing functions to enable traffic to pass between the device on the available access point and the provisioning server on the pairing access point using the tunnel. (See Benson, [0051]; the system memory 122 includes read only memory 126 and random access memory 128. A basic input/output system 130 containing the basic routines that act to transfer information within computing device 118, such as during start up, is typically stored in the read only memory 126. )
Haddad and Benson are analogous art because they are from the same field of endeavor which is network communication. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Haddad with the teaching of Benson to include the tunnel because it would have allowed another channel to provide network communication. 
                                                                   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
VAN OOST, US20180077022, title, “ Automatic configuration of a wireless residential access network “

Wiedmann, US20130276060, title, “ Methods and systems for fallback modes of operation within wireless computer networks” 

VISWANATHAN, US20160080889, title, “ Provisioning of multiple wireless devices by an access point “

Maattanen, US20180262465, title, “ Transparent Per-Bearer Switching Between WWAN and WLAN”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476. The examiner can normally be reached M-F 10:00-8:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Date: 11/18/2021
 /JOSNEL JEUDY/ Primary Examiner, Art Unit 2438